DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of 14/518,487 filed on October 20, 2014. Acknowledgement is made to Applicant’s claim to priority thereto.  

Status of Claims
This Office Action is responsive to the amendment filed on October 26, 2021. As directed by the amendment: claims 1-19 have been cancelled; and claims 20-33 have been added. Thus, claims 20-33 are presently pending in this application.
Applicant’s cancelling of claims 2-5, 11, and 18-19 obviate the previous claim objections. The Drawings were previously objected to for failing to show every feature of the invention specified in the claims, specifically:  “the compartment containing the inhalable medicament comprises at least one partition, creating at least two separate chambers in the compartment”. Claims 1-19 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,258,751. Claim 1, and claims 2-16 by dependency, were previously rejected under 35 U.S.C. 112(b) as being indefinite. Claims 1-8 and 10-19 were previously rejected under 35 U.S.C. 103 as being unpatentable over Adler et al. (U.S. Publication No. 2013/0042864) in view of Cocozza (U.S. Patent No. 3,991,761). Claim 9 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Jones et al. (U.S. Pub. No. 2013/0061851). Applicant’s amendments necessitated the application of new grounds of rejection, shown below. 

Drawings
The drawings were received on October 26, 2021.  These drawings are acceptable..

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 20-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,258,751 (hereinafter: “Patent’751”) in view of Kladders (U.S. Patent No. 4,889,114).
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements of the instant application independent claim 20 is found in Patent’751 claims 1 and 16, respectively. 
Patent’751 discloses a first push button of the instant invention independent claim 20 as at least one push button mechanism (claim 1, 16).  Patent’751 does not specifically recite the at least one push button comprising a second push button; wherein the second push button is located on a second external portion of the casing opposite the first external portion and does not include a pin-like structure and wherein, after actuation of the first push button and the second push button, inhalation by the user of air through the interior cavity of the casing causes the partial rotation of the elongated support panel within the interior cavity of the casing, causing the at least one compartment to strike the at least one pin structure, such that the at least one pin structure punctures the hermetically sealed cover and allows the medicament contained within the at least one compartment to become released into the air flowing through the device. 
Kladders discloses a powdered pharmaceutical inhaler comprising a casing (A, Fig. A annotated below) having a first push button (4, 5, 11; Fig. 2) and a second push button (1, 9; Fig. 2), the casing defining an interior cavity (6; Fig. 1), the first push button located on a first external portion (B, Fig. A annotated below) of the casing and comprising at least one pin structure (11; Fig. 2) configured to extend into the interior cavity upon actuation (col 3, ln 54 to col 4, ln 2), the second push button located on a second external portion (C, Fig. A annotated below) of the casing opposite the first external portion (Fig. 1) and does not include a pin-like structure (col 2, ln 61 to col 3, ln 6; col 3, ln 54 to col 4, ln 2; Examiner 

    PNG
    media_image1.png
    651
    514
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 1 of Kladders.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the at least one push button mechanism of Patent’751 to include another push mutton mechanism, specifically the another push button mechanism being the second push button located on the second external portion of the casing opposite the first external portion and does not include the pin-like structure; wherein, after actuation of the first push button and the second push button, inhalation by the user of air through the interior cavity of the casing causes the partial rotation of the elongated support panel within the interior cavity of the casing, causing the at least one compartment to strike the at least one pin structure, such that the at least one pin structure punctures the hermetically sealed cover and allows the medicament contained within the at least one compartment to become released into the air flowing through the device as taught by Kladders for the purpose of closing off the interior cavity from the first push button before actuation of the first push button and the second push button (See Kladders: col 2, ln 61 to col 3, ln 6).
Furthermore, instant claims 21-33 are unpatentable over claims 2-15 and 17-19, respectively, of Patent’751 because they recite the same limitations. 

Claims 20-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15-18 of copending Application No. 16/384,670 (hereinafter: “App.’670”) in view of Kladders (U.S. Patent No. 4,889,114). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements of the instant application independent claim 20 is found in App.’670 claim 15. 
App.’670 discloses a first push button of the instant invention independent claim 20 as at least one puncture mechanism (claim 15).  App.’670 does not specifically recite the at least one push button comprising a second push button; wherein the second push button is located on a second external portion of the casing opposite the first external portion and does not include a pin-like structure and wherein, after actuation of the first push button and the second push button, inhalation by the user of air through the 
Kladders discloses a powdered pharmaceutical inhaler comprising a casing (A, Fig. A annotated above) having a first push button (4, 5, 11; Fig. 2) and a second push button (1, 9; Fig. 2), the casing defining an interior cavity (6; Fig. 1), the first push button located on a first external portion (B, Fig. A annotated above) of the casing and comprising at least one pin structure (11; Fig. 2) configured to extend into the interior cavity upon actuation (col 3, ln 54 to col 4, ln 2), the second push button located on a second external portion (C, Fig. A annotated above) of the casing opposite the first external portion (Fig. 1) and does not include a pin-like structure (col 2, ln 61 to col 3, ln 6; col 3, ln 54 to col 4, ln 2; Examiner notes: Kladders discloses the second push button configured to allow the as least one pin structure access to the interior cavity and does not include further pin structures.); wherein, after actuation of the first push button and the second push button, inhalation by the user of air through the interior cavity of the casing causes the medicament contained within the at least one compartment to become released into the air flowing through the device (col 2, ln 61 to col 3, ln 6; col 3, ln 54 to col 4, ln 2) for the purpose of closing off the interior cavity from the first push button before actuation of the first push button and the second push button (col 2, ln 61 to col 3, ln 6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of App.’670 to include the second push button located on the second external portion of the casing opposite the first external portion and does not include the pin-like structure; wherein, after actuation of the first push button and the second push button, inhalation by the user of air through the interior cavity of the casing causes the partial rotation of the elongated support panel within the interior cavity of the casing, causing the at least one compartment to strike the at least one pin structure, such that the at least one pin structure punctures the hermetically sealed cover and allows the medicament contained within the at least one compartment to become released into the air 
Furthermore, instant claims 21-33 are unpatentable over claims 16-18 of Patent’751 because they recite the same limitations. 
This is a provisional nonstatutory double patenting rejection.

Finally, Examiner contacted Applicant’s representative Robert Piston February 2, 2022 to secure an eTerminal Disclaimer over Patent’751 and App’670 to put the application in condition for allowance without success. 

Response to Arguments
Applicant’s arguments regarding the new limitations contained in added claims 20-33 have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All arguments directed to new limitations in the amended claims are addressed in the nonstatutory double patenting rejections, shown above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785